Filed 12/13/19
                            CERTIFIED FOR PUBLICATION


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                             SIXTH APPELLATE DISTRICT

 THE PEOPLE,                                         H046492
                                                    (Santa Clara County
         Plaintiff and Respondent,                   Super. Ct. No. C1882419)

         v.

 TYRON JACOB TROUT-LACY,

         Defendant and Appellant.


        Defendant Tyron Jacob Trout-Lacy and the victim, who was high on
methamphetamine and had heart disease, fought. Defendant punched the victim in the
face multiple times and slammed his head against the ground. A witness called 911 to
attend to the victim’s injuries. First responders restrained the uncooperative victim in an
effort to render medical aid. Shortly thereafter, the victim became unresponsive and died.
At issue on appeal is whether the trial court abused its discretion in concluding, in the
context of a victim restitution order, that defendant’s conduct caused the victim’s death.
We find no error and affirm.
I.      BACKGROUND
        Late on the night of January 27, 2018, the victim and defendant got into a physical
fight outside the San Jose home of a mutual friend. The victim reportedly had been using
methamphetamine and had not slept in days. Defendant punched the victim in the face
five times and slammed his head against the ground before leaving the scene. Emergency
personnel arrived in response to a 911 call for medical assistance. They handcuffed the
victim because he was uncooperative. Shortly after being restrained, the victim became
unresponsive. He was pronounced dead at the hospital.
       An autopsy was conducted on the victim. According to the coroner’s report, the
autopsy revealed that the victim had “hypertensive (high blood pressure) changes of the
heart, kidneys and brain[;] hypoxic-ischemic neuronal change in the hippocampus[;] fluid
in the lungs[;] hepatitis[;] and hepatic fibrosis. Although abrasions and contusions were
noted, there were no lethal traumatic injuries. The toxicology testing of postmortem
blood revealed the presence of methamphetamine and its metabolite amphetamine.”
The coroner identified the cause of death as “[m]ethamphetamine toxicity complicating
hypertensive cardiovascular disease following and during physical encounters.” The
report classified the manner of death as “undetermined” because the coroner was unable
to determine “[t]he relative individual contributions of . . . the reported physical
altercation [with defendant], physical restraint [by emergency personnel], presence of
methamphetamine . . . in blood with underlying heart disease and evidence of recent . . .
lack of oxygen . . . .” to the victim’s death.
       A felony complaint filed on January 31, 2018 charged defendant with murder
(Pen. Code, § 187)1 and alleged that he had a prior strike conviction (§§ 667,
subd. (b)-(i); 1170.12). On July 11, 2018, the complaint was amended on the People’s
motion to add a second count, assault by force likely to produce great bodily injury
(§ 245, subd. (a)(4)), and an associated allegation that defendant personally inflicted great
bodily injury on the victim (§ 12022.7, subd. (a)). That same day, defendant pleaded no
contest to the newly added count 2 and admitted the great bodily injury and strike prior
allegations in exchange for the dismissal of count 1 and a four-year prison term.
       The trial court sentenced defendant to the agreed-upon four-year term on
September 7, 2018. The court imposed a term of four years on count 2—the low term of


       1
           All further statutory references are to the Penal Code unless otherwise noted.

                                                 2
two years, doubled by the strike. The court struck the additional punishment associated
with the great bodily injury enhancement pursuant to section 1385, subdivision (b)(1).
       The court held a restitution hearing on November 16, 2018, after which it ordered
defendant to pay $4,169.11—the amount of the victim’s funeral expenses—in victim
restitution. Defendant timely appealed from that order.
II.    DISCUSSION
       A.     Legal Principles and Standard of Review
       Except in circumstances not relevant here, “in every case in which a victim has
suffered economic loss as a result of the defendant’s conduct, the court shall require that
the defendant make restitution to the victim or victims in an amount established by court
order, based on the amount of loss claimed by the victim or victims or any other showing
to the court. . . .” (§ 1202.4, subd. (f).) We apply tort principles of causation to
determine whether a loss was a result of the defendant’s conduct. (People v. Holmberg
(2011) 195 Cal. App. 4th 1310, 1321 (Holmberg).) “Legal causation in tort law has
traditionally required two elements . . . .” (South Coast Framing, Inc. v. Workers’ Comp.
Appeals Bd. (2015) 61 Cal. 4th 291, 298 (South Coast Framing).) The first is cause in
fact. (Ibid.) “ ‘ “An act is a cause in fact if it is a necessary antecedent of an event.” ’
[Citation.]” (State Dept. of State Hospitals v. Superior Court (2015) 61 Cal. 4th 339, 352
(State Hospitals).) “[T]he ‘but for’ test governs questions of factual causation” except in
cases involving concurrent independent causes, in which case the “substantial factor” test
applies. (Id. at p. 352, fn. 12.) “[C]oncurrent independent causes . . . are multiple forces
operating at the same time and independently, each of which would have been sufficient
by itself to bring about the harm.” (Viner v. Sweet (2003) 30 Cal. 4th 1232, 1240 (Viner).)
The second aspect of legal causation focuses on public policy considerations that limit an




                                               3
actor’s responsibility for the consequences of his conduct.2 (State Hospitals, supra, at
p. 353.)
       The standard of proof at a restitution hearing is preponderance of the evidence, not
proof beyond a reasonable doubt. (Holmberg, supra, 195 Cal.App.4th at p. 1319.) We
review a victim restitution award for abuse of discretion. (Id. at p. 1320.) “[W]here the
specific issue is whether the court’s factual findings support restitution, we review those
findings for substantial evidence.” (In re S.O. (2018) 24 Cal.App.5th 1094, 1098.)
       B.     Analysis
       Defendant contends that his conduct was neither a substantial factor in causing the
victim’s death nor a but-for cause of the victim’s death. As noted above, the California
Supreme Court clarified in State Hospitals that the substantial factor test applies only
where concurrent independent causes contribute to an injury. (Modisette v. Apple
Inc. (2018) 30 Cal.App.5th 136, 153, fn. 14.) This case does not involve “multiple forces
operating at the same time and independently, each of which would have been sufficient
by itself to bring about the harm,” but rather “forces [that] operated in combination, with
none being sufficient in the absence of the others to bring about the harm . . . .” (Viner,
supra, 30 Cal.4th at p. 1240.) Accordingly, this case is governed by the but-for test,
under which we ask whether the victim would have sustained the same harm absent (i.e.,
but for) the defendant’s conduct. (Id. at pp. 1240-1241.)
       Defendant argues that the evidence did not show that his conduct was a necessary
antecedent of the victim’s death because the coroner was unable to determine “[t]he

       2
         This public policy-focused aspect of causation sometimes is referred to as
“proximate cause.” (See South Coast Framing, supra, 61 Cal.4th at p. 298 [identifying
the two elements of legal cause as “cause in fact and proximate cause”]; Holmberg,
supra, 195 Cal.App.4th at p. 1321.) Confusingly, the term “proximate cause” also
frequently is used as a synonym for legal cause. (State Hospitals, supra, 61 Cal.4th at
p. 352 [“We have recognized that proximate cause has two aspects”]; Kesner v. Superior
Court (2016) 1 Cal.5th 1132, 1142 [tort plaintiff must demonstrate that the breach is “the
proximate or legal cause of the resulting injury”].)

                                              4
relative individual contributions of . . . the reported physical altercation, physical
restraint, presence of methamphetamine . . . in blood with underlying heart disease and
evidence of recent . . . lack of oxygen . . . ” to the victim’s death. But the coroner’s
inclusion of the physical altercation as one of the “circumstances” that contributed to the
victim’s death supports the inference that the victim would not have died but for that
altercation. Moreover, had the physical altercation with defendant not occurred, the
victim would not have been restrained by first responders. That physical restraint also
was identified by the coroner as a factor that contributed to the victim’s death.
       For the foregoing reasons, substantial evidence supports the trial court’s finding
that defendant’s conduct was a but-for cause of the victim’s death. It follows that the
award of victim restitution for funeral costs was not an abuse of discretion.
III.   DISPOSITION
       The victim restitution order is affirmed.




                                               5
                                  _________________________________
                                  ELIA, Acting P. J.


WE CONCUR:




_______________________________
GROVER, J.




_______________________________
DANNER, J.




People v. Trout-Lacy
H046492
Trial Court:                            Santa Clara County Superior Court
                                        Superior Court No.: C1882419


Trial Judge:                            Honorable Matthew S. Harris


Counsel for Plaintiff and Respondent:   Xavier Becerra
THE PEOPLE                              Attorney General

                                        Jeffrey M. Laurence
                                        Senior Assistant Attorney General

                                        René A. Chacón
                                        Supervising Deputy Attorney General

                                        Bruce L. Ortega
                                        Deputy Attorney General



Counsel for Defendant and Appellant:    Jennifer Bruno
TYRON JACOB TROUT-LACY                  Sixth District Appellate Program




People v. Trout-Lacy
H046492